MEMORANDUM **
Corey Coleman Gray, a California state prisoner, appeals pro se the district court’s judgment denying, pursuant to 28 U.S.C. § 1915(g), his request to proceed in forma pauperis, and dismissing his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Tierney v. Kupers, 128 F.3d 1310, 1311 (9th Cir.1997), and we affirm.
The district court properly denied Gray leave to proceed in forma pauperis and dismissed his action because Gray had previously filed three or more actions that were frivolous or failed to state a claim for relief, and he did not allege that he was in imminent danger of serious physical harm in the instant action. See 28 U.S.C. § 1915(g); Tierney, 128 F.3d at 1311-12.
We decline to consider Gray’s remaining contentions and we deny Gray’s pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.